UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or þ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-49731 SEVERN BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 52-1726127 (State or other jurisdiction of incorporation or organization) (IRS employer identification number) 200 Westgate Circle, Suite 200 Annapolis, Maryland 21401 (Address of principal executive offices) (Zip Code) 410-260-2000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check One): Large accelerated fileroAcceleratedfilerþNon- accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No þ Number of shares of the registrant’s Common Stock, $0.01 par value, outstanding as of the close of business on November8, 2007: 10,066,679 shares. SEVERN BANCORP, INC. AND SUBSIDIARIES Table of Contents PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Statements of Financial Condition (Unaudited) as of September 30, 2007 and December 31, 2006 1 Consolidated Statements of Income (Unaudited) for the Three Months and Nine Months Ended September 30, 2007 and 2006 2 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2007 and 2006 3 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Item 4T. Controls and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 i PART I– FINANCIAL INFORMATION Item 1.Financial Statements SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (UNAUDITED) (dollars in thousands, except per share amounts) September 30, December 31, 2007 2006 ASSETS Cash and due from banks $ 11,136 $ 16,982 Interest bearing deposits in other banks 343 709 Federal funds sold 3,941 1,024 Cash and cash equivalents 15,420 18,715 Investment securities held to maturity 4,904 7,271 Loans held for sale 401 2,970 Loans receivable, net of allowance for loan losses of $10,202 and $9,026, respectively 869,367 832,507 Premises and equipment, net 31,321 30,411 Federal Home Loan Bank of Atlanta stock at cost 10,172 9,468 Accrued interest receivable and other assets 13,190 10,574 Total assets $ 944,775 $ 911,916 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits $ 636,813 $ 626,524 Short-term borrowings 25,000 18,000 Long-term borrowings 165,000 155,000 Subordinated debentures 20,619 20,619 Accrued interest payable and other liabilities 3,793 5,331 Total liabilities 851,225 825,474 Stockholders’ Equity Common stock, $0.01 par value, 20,000,000 shares authorized; 10,066,679 and 9,150,850 issued and outstanding, respectively 101 92 Additional paid-in capital 46,736 28,270 Retained earnings 46,713 58,080 Total stockholders' equity 93,550 86,442 Total liabilities and stockholders' equity $ 944,775 $ 911,916 The accompanying notes to consolidated financial statements are an integral part of these statements. 1 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (dollars in thousands, except per share data) For Three Months Ended For Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Interest Income Loans $ 17,795 $ 17,804 $ 52,990 $ 50,809 Securities, taxable 52 65 171 204 Other 354 305 1,040 961 Total interest income 18,201 18,174 54,201 51,974 Interest Expense Deposits 7,568 6,340 21,809 16,954 Short-term borrowings 183 49 407 294 Long-term borrowings 2,121 2,101 6,061 5,851 Total interest expense 9,872 8,490 28,277 23,099 Net interest income 8,329 9,684 25,924 28,875 Provision for loan losses 750 392 1,712 1,149 Net interest income after provision for loan losses 7,579 9,292 24,212 27,726 Other Income Real estate commissions 299 340 1,903 1,409 Real estate management fees 172 162 492 409 Mortgage banking activities 101 166 469 610 Other 101 133 790 364 Total other income 673 801 3,654 2,792 Non-Interest Expenses Compensation and related expenses 2,556 2,371 8,555 7,704 Occupancy, net 416 174 1,273 545 Other 1,042 810 2,921 2,150 Total non-interest expenses 4,014 3,355 12,749 10,399 Income before income tax provision 4,238 6,738 15,117 20,119 Income tax provision 1,806 2,740 6,304 8,052 Net income $ 2,432 $ 3,998 $ 8,813 $ 12,067 Basic earnings per share $ .24 $ .40 $ .88 $ 1.20 Diluted earnings per share $ .24 $ .40 $ .87 $ 1.20 Common stock dividends declared per share $ .06 $ .05 $ .18 $ .16 The accompanying notes to consolidated financial statements are an integral part of these statements. 2 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (dollars in thousands) For The Nine Months Ended September 30, 2007 2006 Cash Flows from Operating Activities Net income $ 8,813 $ 12,067 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of deferred loan fees (2,606 ) (3,199 ) Net amortization of premiums and discounts 3 23 Provision for loan losses 1,712 1,149 Provision for depreciation 974 245 Gain on sale of loans (159 ) (257 ) Proceeds from loans sold to others 18,778 24,906 Loans originated for sale (16,050 ) (23,544 ) Stock-based compensation expense 96 131 Increase in accrued interest receivable and other assets (1,075 ) (500 ) Increase (decrease) in accrued interest payable and other liabilities (1,538 ) 619 Net cash provided by operating activities 8,948 11,640 Cash Flows from Investing Activities Proceeds from maturing investment securities 2,000 - Principal collected on mortgage backed securities 364 659 Net increase in loans (38,826 ) (59,172 ) Net proceeds from sale of foreclosed real estate 1,319 - Investment in premises and equipment (3,668 ) (7,461 ) Proceeds from sale of premises and equipment 1,784 42 Purchase of Federal Home Loan Bank of Atlanta stock (704 ) (1,045 ) Net cash used in investing activities (37,731 ) (66,977 ) 3 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (CONTINUED) (dollars in thousands) For The Nine Months Ended September 30, 2007 2006 Cash Flows from Financing Activities Net increase in deposits 10,289 32,217 Net increase (decrease) in short-term borrowings 7,000 (16,000 ) Additional borrowed funds, long-term 20,000 40,000 Repayment of borrowed funds, long-term (10,000 ) (7,000 ) Cash dividends and cash paid in lieu of fractional shares (1,814 ) (1,648 ) Proceeds from exercise of options 13 15 Net cash provided by financing activities 25,488 47,584 Decrease in cash and cash equivalents (3,295 ) (7,753 ) Cash and cash equivalents at beginning of year 18,715 24,995 Cash and cash equivalents at end of period $ 15,420 $ 17,242 Supplemental disclosure of cash flows information: Cash paid during period for: Interest paid $ 27,989 $ 23,281 Income taxes paid $ 7,064 $ 8,445 Loans transferred to foreclosed real estate $ 2,860 $ 970 The accompanying notes to consolidated financial statements are an integral part of these statements. 4 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 - Principles of Consolidation The unaudited consolidated financial statements include the accounts of Severn Bancorp, Inc. (the “Company”), and its wholly owned subsidiaries, Louis Hyatt, Inc., SBI Mortgage Company andSBI Mortgage Company’s subsidiary, Crownsville Development Corporation, and its subsidiary, Crownsville Holdings I, LLC, and Severn Savings Bank, FSB (the “Bank”), and the Bank’s subsidiaries, Homeowners Title and Escrow Corporation, Severn Financial Services Corporation, SSB Realty Holdings, LLC, SSB Realty Holdings II, LLC, and HS West, LLC (“HS West”).All intercompany accounts and transactions have been eliminated in the accompanying financial statements. Note 2 - Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and in accordance with the instructions to Form 10-Q.Accordingly, they do not include all of the disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments necessary for a fair presentation of the results of operations for the interim periods presented have been made. Such adjustments were of a normal recurring nature.The results of operations for the nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2007 or any other interim period.The unaudited consolidated financial statements for the three and nine months ended September 30, 2007 should be read in conjunction with the audited consolidated financial statements and related notes, which are incorporated by reference in the Company’s Annual Report on Form 10-K, for the fiscal year ended December 31, 2006. Note 3 - Cash Flow Presentation In the statements of cash flows, cash and cash equivalents include cash on hand, amounts due from banks, Federal Home Loan Bank of Atlanta (“FHLB Atlanta”) overnight deposits, and federal funds sold. Generally, federal funds are sold for one-day periods. 5 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Continued Note 4 - Earnings Per Share and Stock Dividends Basic earnings per share is computed by dividing net income by the weighted average number of shares of common stock outstanding for each period.Diluted earnings per share is computed by dividing net income by weighted average number of shares of common stock outstanding after consideration of the dilutive effect of the Company’s outstanding stock options.Potential common shares related to stock options are determined using the treasury stock method.For the three and nine month period ended September 30, 2007, all of the Company’s outstanding stock options, which totaled 122,815, were included in the diluted earnings per share calculation.There were 123,640 outstanding stock options included in the diluted earnings per share calculation for the three and nine month period ended September 30, 2006.The below amounts and cash dividends per share have been retroactively adjusted to give effect to a 10% stock dividend declared on February 21, 2007, effective for shares outstanding on March 15, 2007 and a 10% stock dividend declared on February 21, 2006, effective for shares outstanding March 28, 2006. Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Common shares – weighted average (basic) 10,066,679 10,065,321 10,066,150 10,065,071 Common share equivalents – weighted average - 12,574 9,489 4,639 Common shares – diluted 10,066,679 10,077,895 10,075,639 10,069,710 The accompanying Statements of Financial Condition reflect the issuance of 915,004 and 831,766 shares of common stock, and the transfer of $18,364,000 and $16,585,000 from retained earnings to common stock and additional paid-in capital, related to these 10% stock dividends during the first quarter of 2007 and 2006, respectively. Note 5 - Guarantees The Company does not issue any guarantees that would require liability recognition or disclosure, other than its standby letters of credit.Standby letters of credit written are conditional commitments issued by the Company to guarantee the performance of a customer to a third party.Generally, all letters of credit, when issued have expiration dates within one year.The credit risks involved in issuing letters of credit are essentially the same as those that are involved in extending loan facilities to customers.The Company generally holds collateral supporting these commitments.The Company had $6,751,000 and $6,032,000 of standby letters of credit outstanding as of September 30, 2007 and December 31, 2006, respectively.Management believes that the proceeds obtained through a liquidation of collateral would be sufficient to cover the potential amount of future payments required under the corresponding guarantees. 6 SEVERN BANCORP, INC. AND SUBSIDIARIESAnnapolis, Maryland NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Continued Note 6 - Regulatory Matters The Bank is subject to various regulatory capital requirements administered by the federal banking agencies.Failure to meet minimum capital requirements can initiate certain mandatory, and possible additional discretionary actions by the regulators that, if undertaken, could have a direct material effect on the Company’s financial statements.Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Bank must meet specific capital guidelines that involve quantitative measures of the Bank’s assets, liabilities, and certain off-balance sheet items as calculated under regulatory accounting practices.The Bank’s capital amounts and classifications are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors. The following table presents the Bank’s capital position: Actual Actual To Be Well Capitalized Under at September 30, 2007 at December 31, 2006 Prompt Corrective Provisions Tangible (1) 11.3% 11.0% N/A Tier I Capital (2) 13.7% 13.1% 6.0% Core (1) 11.3% 11.0% 5.0% Total Capital (2) 15.0% 14.3% 10.0% (1) To adjusted total assets. (2) To risk-weighted assets. Note 7 - Stock-Based Compensation The Company currently has a stock-based compensation plan in place for directors, officers, and other key employees of the Company.Under the terms of the plan, the Company grants stock options for the purchase of the Company’s common stock.The stock-based compensation is granted under terms and conditions determined by the Stock Option Committee of the Board of Directors.Stock options generally have a term of five years with a maximum term of ten years, and are granted with an exercise price at least equal to the fair market value of the common stock on the date the options are granted.Generally, options granted to directors of the Company vest immediately, and options granted to officers and employees vest over a five-year period, although the Stock Option Committee has the authority to provide for different vesting schedules. Stock-based compensation expense for the nine months ended September 30, 2007 and September 30, 2006 totaled $96,000 and $131,000, respectively.There were 825 and 900 options exercised during the nine months ended September 30, 2007 and September 30, 2006, respectively. 7 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Continued Note 8 - Commitments HS West is finishing the construction of a building in Annapolis, Maryland that serves as the Company’s and the Bank’s administrative headquarters.A branch office of the Bank is included.As of September 30, 2007, HS West has incurred approximately $27.3 million of costs, which is included in premises and equipment in the Consolidated Statements of Financial Condition.The total cost is expected to be approximately $27.6 million, after completion of remaining tenant fit-out work, which is expected to be completed during the fourth quarter of 2007. Note 9 -
